DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 02/08/2021.
Claim 6 has been amended.
Rejection to claims under 35 USC § 112 is withdrawn since the applicant’s arguments are persuasive and it has been amended accordingly.

Response to Arguments

Applicant's arguments filed 02/08/2021 regarding “…receiving two or more instances of a first reference signal transmitted via a first transmit beam from a base station” (Emphasis added) have been fully considered but they are not persuasive. The arguments assert that Bengtsson (US 2020/0212977) does not teach the underlined feature. The examiner respectfully disagrees. The arguments assert that Bengtsson’s base station determines/adapts the transmit beam forming parameter for a different beam at step 212 when it transmits a signal at step 213 after receiving a beam from the terminal device at step 211, and it is not the same beam as the first beam transmitted from the base station to the terminal at step 204 in Fig. 3. The Bengtsson’s base station changes the beam forming parameter, not the transmitting beam. The Bengtsson’s base increase signal strength and signal-to-noise ratio.” Therefore, the applicant’s arguments assert that the Bengtsson’s base station transmits different beams at the steps discussed above are deemed unpersuasive, and the previous rejections are hereby maintained.
The applicant also presented other arguments drawn to the dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the claim 1 limitation discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 7-8, 10-13, 16-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 2020/0212977) in view of Guo et al. (US 2019/0141693, “Guo”).
Examiner’s note: in what follows, references are drawn to Bengtsson unless otherwise mentioned.
Bengtsson discloses "Operating a Terminal Device and a Base Station in a Wireless MIMO System” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for wireless communication at a user equipment (UE), comprising: 
receiving two or more instances of a first reference signal transmitted via a first transmit beam (See Fig. 2 for the transmitted beam) from a base station ([0081 and Fig. 3] “In step 204 the base station 20 may transmit a beamformed radio signal using the transmit beamforming parameter to the terminal device 30. The beamformed radio signal may comprise for example a payload radio signal, a control data radio signal” and [0094 and Fig. 4] “In step 213 the base station may transmit a beamformed radio signal, for example a payload radio signal or a control data radio signal”); 
measuring at least a first instance of the first reference signal using a first set of receive beamforming parameters ([0030] “Based on the beamformed signal received from the base station, the terminal device may a receive beamforming parameter based on this beamformed radio signal.”) to generate a first measurement report ([0082 and Fig. 3] “In step 104 the terminal device 30 determines a first transmits beamforming parameter, for example based on reciprocity of the receive beamforming parameter.”); 
measuring at least a second instance of the first reference signal using a second set of receive beamforming parameters ([0094] “The terminal device 30 receives the beamformed radio signal in step 112 and may adapt in step 113 its receive beamforming parameter based on the received beamformed the radio signal”) to generate a second measurement report (Fig. 4; 113 “Determine receive beamforming parameter”, and [0095] “In steps 114 and 214 beamformed radio signals comprising for example payload and/or control data may be communicated between the terminal device 30 and the base station 20 according to MIMO technologies using the corresponding first transmit beamforming parameter and receive beamforming parameter at the terminal device 30, and the corresponding transmit beamforming parameter and receive beamforming parameter at the base station 20.”).
It is noted that while disclosing beamforming parameters, Bengtsson does not specifically teach about reporting measured reference signals. It, however, had been known in the art at the time of instant application as shown by Guo in a disclosure "Operating a Terminal Device and a Base Station in a Wireless MIMO System" (Title) as follows;
transmitting the first measurement report  and the second measurement report to the base station ([Guo, 0155] “The receiver can use the detection of SSB to determine whether valid CSI-RS transmission is sent or not and then make proper measurement and reporting as configured.”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Bengtsson's features by using the features of Guo in order to provide a method for efficient and unified radio resource acquisition or tracking mechanism such that "receiving, from the BS, a downlink control information (DCI) format to schedule a transmission over a physical uplink shared channel (PUSCH), identifying scheduling information" [Guo, 0019].

Regarding claim 13, a method for wireless communication at a base station, comprising: 
determining that a user equipment (UE) is capable of using two or more different sets of receive beamforming parameters for receiving downlink transmissions from the base station via a first transmit beam ([0080] “the base station 20 may estimate a Channel State Information (CSI) of the radio channel between the terminal device 30 and the base station 20. Based on the Channel State Information, the base station 20 may compute the receive beamforming parameter that ensures that a radio signal received from the terminal device 30 at the plurality of antenna elements 23 to 25 is coherently combined. The receive beamforming parameter may comprise a definition of a phase and gain or weighting for each antenna element 23-25 of the antenna array 22 of the base station 20”); 
transmitting two or more instances of a first reference signal to the UE ([0081 and Fig. 3] “In step 204 the base station 20 may transmit a beamformed radio signal using the transmit beamforming parameter to the terminal device 30. The beamformed radio signal may comprise for example a payload radio signal, a control data radio signal” and [0094 and Fig. 4] “In step 213 the base station may transmit a beamformed radio signal, for example a payload radio signal or a control data radio signal”); and 
receiving two or more measurement reports from the UE (Note that Bengtsson does not specifically describe about reporting. This will be discussed in view of Guo.) corresponding to the two or more different sets of receive beamforming parameters ([0030] “Based on the beamformed signal received from the base station, the terminal device may determine a receive beamforming parameter, for example by optimising gain and signal-to-noise.”, and [0082 and Fig. 3] “determines in step 103 a receive beamforming parameter based on this beamformed radio signal.”, and [0094] “The terminal device 30 receives the beamformed radio signal in step 112 and may adapt in step 113 its receive beamforming parameter based on the received beamformed the radio signal”).
It is noted that while disclosing beamforming parameters, Bengtsson does not specifically teach about reporting measured reference signals. It, however, had been known in the art at the time of instant application as shown by Guo in a disclosure 
receiving two or more measurement reports from the UE ([Guo, 0155] “The receiver can use the detection of SSB to determine whether valid CSI-RS transmission is sent or not and then make proper measurement and reporting as configured.”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Bengtsson's features by using the features of Guo in order to provide a method for efficient and unified radio resource acquisition or tracking mechanism such that "receiving, from the BS, a downlink control information (DCI) format to schedule a transmission over a physical uplink shared channel (PUSCH), identifying scheduling information" [Guo, 0019].

With respect to dependent claims:
Regarding claim 2, the method of claim 1, further comprising: 
receiving downlink control information (DCI) from the base station ([0030] “the further transmit beamforming parameter is determined by the terminal device based on a beamformed signal received from the base station. The beamformed signal from the base station may comprise a dedicated to beamformed pilot signal from the base station or a beamformed payload or control signal from the base station.”); and 


Regarding claim 3, the method of claim 2, further comprising: transmitting, prior to receiving the two or more instances of the first reference signal, an indication of which of the first set of receive beamforming parameters or the second set of receive beamforming parameters is preferred for the downlink transmission ([0078] “in step 101 a pilot signal is transmitted on only a first antenna element of the plurality of antenna elements of the terminal device 30, while the other antenna elements of the terminal device 30 are silent. Next, the pilot signal is transmitted via only a second antenna element of the plurality of antenna elements of the terminal device 30, while the other antenna elements of the terminal device 30 are silent. This is repeated for each antenna element of the plurality of antenna elements of the terminal device 30. In the example of 

	Regarding claim 4, the method of claim 2, wherein the receiving the DCI further comprises: receiving a trigger for an aperiodic channel state indicator (CSI) reference signal (RS) ([Guo, 0146] “The receiver or the UE decodes the DCI to obtain the trigger information and then the receiver or the UE can receive the triggered N aperiodic CSI-RS resources.”), the trigger including a CSI request field that indicates whether the first set of receive beamforming parameters or the second set of receive beamforming parameters are to be used for measuring the CSI-RS ([0147] “If the sensing on all the beamforming directions corresponding to the transmit beams of a first PDCCH and the N CSI-RS resources to be triggered is clear, the transmitter can transmit a first PDCCH and the N aperiodic CSI-RS resources triggered by the DCI in a first PDCCH. … In one example, if the sensing of beamforming direction corresponding to a first PDCCH is clear but the sensing of some of beamforming directions corresponding to those N CSI-RS resources is not clear, the transmitter can transmit a first PDCCH but not transmit the N aperiodic CSI-RS resources. And the field of CSI-RS resource triggering in the DCI in a first PDCCH may be set of “no triggering of aperiodic CSI-RS resources.””).

Regarding claim 5, the method of claim 2, 
wherein the determining comprises: 

determining whether the first set of receive beamforming parameters or the second set of receive beamforming parameters are to be used for the downlink transmission based at least in part on the one or more parameters associated with the downlink transmissions ([0094] “In step 213 the base station may transmit a beamformed radio signal, for example a payload radio signal or a control data radio signal, using the adapted transmit beamforming parameter to the terminal device 30. The terminal device 30 receives the beamformed radio signal in step 112 and may adapt in step 113 its receive beamforming parameter based on the received beamformed the radio signal” and See steps 110-112 at the terminal device and steps 209-213 at the base station for optimizing process. See [0091-0094]).

Regarding claim 7, the method of claim 1, 
wherein each of the first measurement report and the second measurement report comprise one or more of a channel quality indicator (CQI) based on the associated receive beamforming parameters, a precoding matrix indicator (PMI) based on the associated receive beamforming parameters, a rank indicator (RI) based on associated receive beamforming parameters, or combinations thereof ([Guo, 0169] “The reporting contents of CSI including layer indicator can include: CQI; RI (rank indicator); PMI; layer indicator (also can be called strongest layer indicator); and CQI and PMI of the 2.sup.nd codeword.”).

Regarding claim 8, the method of claim 1, 
wherein the first set of receive beamforming parameters and the second set of receive beamforming parameters each comprise one or more of: a radio frequency (RF) path; antenna phase parameters for a receive beam pattern ([0006] “A pilot signalling scheme, a so-called channel sounding, is used for this purpose, which allows the base station to set antenna configuration parameters for transmitting signals, so as to focus radio energy at the terminal device and/or for receiving radio signals from the terminal device. Thus, focus may mean both phase align contribution with different path lengths”); antenna RF frontend gains; a baseband clock mode; or combinations thereof (These alternatives are not examined.).

Regarding claim 10, the method of claim 9, 
wherein the first CSI process ID is received via radio resource control (RRC) signaling associated with the first instance of the first reference signal and the second CSI process ID is received via RRC signaling associated with the second instance of the first reference signal ([Guo, 0235] “the parameter PUCCH-Spatialrelationinfo can be configured through RRC (radio resource control) signaling.”, and [Guo, 0234] “a UE can be configured with a parameter PUCCH-Spatialrelationinfo for one PUCCH resource, which can be used to indicate the transmit beam information for that PUCCH resource. The parameter PUCCH-Spatialrelationinfo can CSI-RS resource index”).

Regarding claim 11, the method of claim 1, further comprising:
 receiving configuration information from the base station that configures a multiplexing pattern of the measuring of the first reference signal using the first set of receive beamforming parameters and the second set of receive beamforming parameters ([Guo, 0131] “A transmitter is configured to transmit one or more CSI-RS resources. The transmitter first chooses one directional LBT configuration based on the configuration of the CSI-RS resources to be transmitted in 1210. The configuration of CSI-RS resources can include the beam sweeping behavior, whether same Tx beam(s) is repeated or not across CSI-RS resources, and the beam directions to be applied to the CSI-RS resources.”, and [Guo, 0132] “the CSI-RS can be multiplexed with data transmission and/or other signal transmission (for example discovery signal) and the LBT for data transmission and/or other signal transmission can be re-used for CSI-RS transmission.”).

Regarding claim 12, the method of claim 11, further comprising: 
transmitting, prior to receiving the configuration information, an indication of a number of different receive beamforming parameters that can be configured at the UE ([0079] “the raw uplink pilot signals transmitted subsequently in step 101 from each individual antenna element of the plurality of antenna elements of the terminal device 30 are received in step 201. Thus, a detailed channel sounding of the radio channel between the terminal device 30 and the base station 20 may be performed.”, and [0080] “In step 202 the base station 20 determines a receive beamforming parameter based on the channel sounding of the received raw uplink pilot signals… The receive 

Regarding claim 16, the method of claim 14, wherein the DCI includes a trigger for an aperiodic channel state indicator (CSI) reference signal (RS) ([Guo, 0146] “The receiver or the UE decodes the DCI to obtain the trigger information and then the receiver or the UE can receive the triggered N aperiodic CSI-RS resources.”), the trigger including a CSI request field that indicates which of the two or more different sets of receive beamforming parameters are to be used for measuring the CSI-RS at the UE ([0147] “If the sensing on all the beamforming directions corresponding to the transmit beams of a first PDCCH and the N CSI-RS resources to be triggered is clear, the transmitter can transmit a first PDCCH and the N aperiodic CSI-RS resources triggered by the DCI in a first PDCCH. … In one example, if the sensing of beamforming direction corresponding to a first PDCCH is clear but the sensing of some of beamforming directions corresponding to those N CSI-RS resources is not clear, the transmitter can transmit a first PDCCH but not transmit the N aperiodic CSI-RS resources. And the field of CSI-RS resource triggering in the DCI in a first PDCCH may be set of “no triggering of aperiodic CSI-RS resources.””).
	
Regarding claim 17, the method of claim 13, wherein each of the two or more measurement reports include one or more of a channel quality indicator 

Regarding claim 19, the method of claim 13, further comprising: 
configuring the UE to multiplex the measuring of the first reference signal using the two or more different sets of receive beamforming parameters ([Guo, 0131] “A transmitter is configured to transmit one or more CSI-RS resources. The transmitter first chooses one directional LBT configuration based on the configuration of the CSI-RS resources to be transmitted in 1210. The configuration of CSI-RS resources can include the beam sweeping behavior, whether same Tx beam(s) is repeated or not across CSI-RS resources, and the beam directions to be applied to the CSI-RS resources.”, and [Guo, 0132] “the CSI-RS can be multiplexed with data transmission and/or other signal transmission (for example discovery signal) and the LBT for data transmission and/or other signal transmission can be re-used for CSI-RS transmission.”).
	
Regarding claim 20, the method of claim 19, further comprising: 
receiving, prior to the configuring, an indication of a number of different receive beams that can be configured at the UE ([0079] “the raw uplink pilot signals transmitted subsequently in step 101 from each individual antenna element of the plurality of antenna elements of the terminal device 30 are received in step 201. Thus, a detailed .

Claim(s) 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 2020/0212977) in view of Guo et al. (US 2019/0141693, “Guo”) and further in view of Zhou et al. (US 2019/0075524, “Zhou”) and its provisional application, 62/564626 (“626”).
Examiner’s note: in what follows, references are drawn to Bengtsson unless otherwise mentioned.
Regarding claim 14, it is noted that while disclosing beamforming parameters, Bengtsson does not specifically teach about selecting a beam for downlink transmissions. It, however, had been known in the art at the time of instant application as shown by Zhou in a disclosure "Uplink Beam Management" (Title) as follows;
 the method of claim 13, wherein the two or more measurement reports include a first measurement report for a first receive beam at the UE and a second measurement report for a second receive beam at the UE ([Zhou, 0320] “The gNB may trigger the wireless device to perform the uplink beam management in order to adjust uplink transmission beam.”, and “The one SRS 
selecting which of the first receive beam or the second receive beam is to be used by the UE for receiving a downlink transmission ([Zhou, 0320] “In response to receiving SRSs for the uplink beam management, the gNB may select a best beam associated with one SRS from the SRSs.” See [626, P2]); and 
transmitting an indication in a downlink control information (DCI) transmission that the first receive beam or the second receive beam is to be used for receiving the downlink transmission ([Zhou, 0320] “When the gNB selects the best beam (or the one SRS), the gNB may transmit a second DCI indicating the best beam (or the one SRS) to the wireless device.” See [626, P17]).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Bengtsson's features by using the features of Zhou in order to efficiently manage resources in uplink transmissions such that "transmission of SRS may be used for other purposes, such as to enhance power control, and/or to support various startup functions for wireless devices" [Zhou, 0205]. 

Regarding claim 15, the method of claim 14, further comprising: 
receiving, prior to the selecting, a beam selection indication from the UE of which of the first receive beam or the second receive beam is preferred for the downlink transmission ([Zhou, 0215] “A base station 2202 (e.g., a gNB) and the wireless device 2201 may perform a first type (e.g., U1) of uplink beam management procedure, e.g., to select a suitable beam pair link (shown as shaded ovals in U1) between a Tx beam of the wireless device 2201 (shown in the bottom row of U1 as unshaded ovals rotated in a clockwise direction indicated by the dashed arrow) and a Rx beam of the base station 2202 (shown in the top row of U1 as unshaded ovals rotated in a counter-clockwise direction indicated by the dashed arrow)” See [626, P16]).

Claim(s) 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 2020/0212977) in view of Guo et al. (US 2019/0141693, “Guo”) and further in view of Orsino et al. (US 2020/0127799, “Orsino”) and its provisional application, 62/631230 (“230”).
Examiner’s note: in what follows, references are drawn to Bengtsson unless otherwise mentioned.
Regarding claim 9, it is noted that while disclosing beamforming parameters, Bengtsson does not specifically teach about how CSI is related to TCI. It, however, had been known in the art at the time of instant application as shown by Orsino in a disclosure "Bandwidth Part Switching and PHY Configuration Alignment" (Title) as follows;
the method of claim 1, further comprising: 
receiving configuration information from the base station that configures two or more channel state information (CSI) processes for a first transmission configuration indication (TCI) state ([Orsino, 0011] “When a UE with the higher layer parameter ResourceConfigType set to “semi-persistent” receives a MAC 
wherein the first TCI state corresponds to a set of transmission beamforming parameters for the first transmit beam ([Guo, 0316] “a UE can be configured with TCI state(s) for control resource set with ID #0 (i.e., control resource set with CORESET-ID=0) though the higher layer parameter TCI-StatesPDCCH. If there is one TCI state configured in higher layer parameter TCI-StatesPDCCH, the UE may use the RS ID for spatial Rx parameter (i.e., QCLType-D) in that TCI state to do the followings:”); and 
wherein the first measurement report is generated responsive to receiving a first CSI process ID and the second measurement report is generated responsive to receiving a second CSI process ID ([Guo, 0235] “RS ID (for example one CSI-RS resource index”, and [Guo, 0248] “the UE may transmit the PUCCH with spatial domain transmission filter that corresponds to the first entry of the RS IDs configured in PUCCH-Spatialrelationinfo”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Bengtsson's features by using the features of Orsino in order to efficiently manage resources in downlink transmissions such that "The network may activate and deactivate the configured channel state information 
	
Regarding claim 18, the method of claim 13, further comprising: configuring the UE with two or more channel state information (CSI) processes for a first transmission configuration indication (TCI) state ([Orsino, 0011] “When a UE with the higher layer parameter ResourceConfigType set to “semi-persistent” receives a MAC CE activation command for CSI-RS resources for channel measurement and CSI-interference measurement (IM)/non-zero power (NZP) CSI-RS resources for interference measurement associated with configured CSI resource settings in slot n, the corresponding actions in 3GPP TS 38.321 and the UE assumptions (including quasi-co-location assumptions provided by a reference to a TCI-RS-SetConfig) on CSI-RS/CSI-IM transmission corresponding to the configured CSI-RS/CSI-IM resource configurations” See [230, 0012]), wherein the first TCI state corresponds to a set of transmission beamforming parameters for the first transmit beam ([Guo, 0316] “a UE can be configured with TCI state(s) for control resource set with ID #0 (i.e., control resource set with CORESET-ID=0) though the higher layer parameter TCI-StatesPDCCH. If there is one TCI state configured in higher layer parameter TCI-StatesPDCCH, the UE may use the RS ID for spatial Rx parameter (i.e., QCLType-D) in that TCI state to do the followings:”).
The rational and motivation for adding this teaching of Orsino is the same as for claim 9. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/HARRY H KIM/Examiner, Art Unit 2411